[exhibit101cfamendmentno9001.jpg]
Execution Version AMENDMENT NO. 9 TO CREDIT AGREEMENT AMENDMENT NO. 9 TO CREDIT
AGREEMENT, dated as of May 29, 2015 (this “Amendment”), among AVAYA INC., a
Delaware corporation (the “Borrower”), CITIBANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), the Extending Term B-7 Lenders
(as defined below), the Refinancing Term B-7 Lenders (as defined below) and the
Required Lenders. PRELIMINARY STATEMENTS A. The Borrower, Avaya Holdings Corp.
(formerly known as Sierra Holdings Corp.), a Delaware corporation, the
Administrative Agent and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of October 26, 2007,
as amended as of December 18, 2009 by Amendment No. 1, as amended and restated
as of February 11, 2011 pursuant to the Amendment Agreement, as amended as of
August 8, 2011 by Amendment No. 3, as amended and restated as of October 29,
2012 pursuant to Amendment No. 4, as amended and restated as of December 21,
2012 pursuant to Amendment No. 5, as amended as of February 13, 2013 by
Amendment No. 6, as amended as of March 12, 2013 by Amendment No. 7, and as
amended as of February 5, 2014 by Amendment No. 8 (as amended, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Restated Credit Agreement”). B. The Borrower has requested that the
Required Lenders consent to certain amendments to the Restated Credit Agreement
(the “Term B-7 Related Amendments”) to permit the Borrower to (x) incur
Refinancing Term Loans pursuant to Section 2.15 of the Restated Credit Agreement
to pay all accrued and unpaid interest in respect of all Existing Term Loans (as
defined below) reclassified as Initial Term B-7 Loans (as defined below)
pursuant to this Amendment, together with all fees and expenses incurred in
connection with the Term Loan Extension (as defined below) pursuant to this
Amendment, and (y) prepay any Class or Classes of Revolving Credit Loans
(together with all accrued and unpaid interest thereon and fees and expenses
incurred in connection such refinancing) with a corresponding dollar-for-dollar
permanent reduction in the applicable Class or Classes of Revolving Credit
Commitments at its election with the Net Cash Proceeds of any Credit Agreement
Refinancing Indebtedness, including Refinancing Term Loans incurred pursuant to
Section 2.15 of the Restated Credit Agreement. C. Pursuant to Section 2.16 of
the Restated Credit Agreement and subject to the terms of this Amendment, the
Borrower desires to obtain Extended Term Loans (the “Initial Term B-7 Loans”) in
respect of (a) all of the Term B-3 Loans outstanding under the Restated Credit
Agreement as in effect immediately prior to the Extension Effective Date (as
defined below) (the “Existing Term B-3 Loans”), (b) all of the Term B-4 Loans
outstanding under the Restated Credit Agreement as in effect immediately prior
to the Extension Effective Date (the “Existing Term B-4 Loans”), and (c) all of
the Term B-6 Loans outstanding under the Restated Credit Agreement as in effect
immediately prior to the Extension Effective Date (the “Existing Term B-6
Loans”, and collectively with the Existing Term B-3 Loans and the Existing Term
B-4 Loans, the “Existing Term Loans”), and has requested that (i) each Term B-3
Lender extend the maturity of and reclassify all (but not less than all) of its
Existing Term B-3 Loans as Initial Term B-7 Loans (the “Term B-3 Extension”,
(ii) each Term B-4 Lender extend the maturity of and reclassify all (but not
less than all) of its Existing Term B-4 Loans as Initial Term B-7 Loans (the
“Term B-4 Extension”) and (iii) each Term B-6 Lender extend the maturity of and
reclassify all (but not less than all) of its Existing Term B-6 Loans as Initial
Term B-7 Loans (the “Term B-6 Extension”, and collectively with the Term B-3
Extension and the Term B-4 Extension, the “Term Loan Extension”, and each such
Term B-3 Lender, Term B-4 Lender and Term B-6 Lender extending the maturity of
and reclassifying its Existing Term Loans pursuant hereto, an “Extending Term
B-7 Lender”).



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9002.jpg]
D. Immediately following the consummation of the Term Loan Extension and the
Term B-7 Related Amendments, pursuant to Section 2.15 of the Restated Credit
Agreement and subject to the terms of this Amendment, the Borrower desires to
obtain Refinancing Term Loans in the form of additional Term B-7 Loans (the
“Refinancing Term B-7 Loans”, and together with the Initial Term B-7 Loans, the
“Term B-7 Loans”) to (i) prepay the Existing Term B-3 Loans, the Existing Term
B-4 Loans and the Existing Term B-6 Loans, in each case outstanding under the
Restated Credit Agreement immediately following the consummation of the Term
Loan Extension, together with all accrued and unpaid interest thereon, on a pro
rata basis pursuant to Section 2.05(b)(vii) of the Restated Credit Agreement,
and pay fees and expenses in connection therewith (including any upfront fees
and original issue discount) (the “Term Loan Refinancing”), (ii) pay all accrued
and unpaid interest in respect of Existing Term Loans reclassified as Initial
Term B-7 Loans in the Term Loan Extension, together with all fees and expenses
(including any upfront fees) incurred in connection with the Term Loan Extension
and (iii) prepay Revolving Credit Loans (together with all accrued and unpaid
interest thereon and fees and expenses incurred in connection such refinancing)
with a corresponding dollar-for-dollar permanent reduction in the Revolving
Credit Commitments with the Net Cash Proceeds of the Refinancing Term B-7 Loans.
E. (x) Each Term B-3 Lender identified on the signature pages to the addendum
attached as Annex 1 hereto (the “Lender Addendum”) as an “Extending Term B-7
Lender” has agreed, on the terms and conditions set forth herein, to extend the
maturity of all (but not less than all) of such Term B-3 Lender’s Existing Term
B-3 Loans as Initial Term B-7 Loans in the Term B-3 Extension, each Term B-4
Lender identified on the signature pages to the Lender Addendum as an “Extending
Term B-7 Lender” has agreed, on the terms and conditions set forth herein, to
extend the maturity of all (but not less than all) of such Term B-4 Lender’s
Existing Term B-4 Loans as Initial Term B-7 Loans in the Term B-4 Extension, and
each Term B-6 Lender identified on the signature pages to the Lender Addendum as
an “Extending Term B-7 Lender” has agreed, on the terms and conditions set forth
herein, to extend the maturity of all (but not less than all) of such Term B-6
Lender’s Existing Term B-6 Loans as Initial Term B-7 Loans in the Term B-6
Extension, and (y) each financial institution identified on the signature pages
to the Lender Addendum as a “Refinancing Term B-7 Lender” has agreed, on the
terms and conditions set forth herein, to make Refinancing Term Loans in the
form of Refinancing Term B-7 Loans to the Borrower, in the case of clause (y),
in the aggregate principal amount set forth opposite such Term Lender’s
signature on its signature page to the Lender Addendum (such amount of Extended
Term B-7 Loans and/or Refinancing Term B-7 Loans, as applicable, with respect to
each Term B-7 Lender, the “Term B-7 Loan Amount”). NOW, THEREFORE, in
consideration of the premises and for other good and valuable consideration, the
sufficiency and receipt of all of which is hereby acknowledged, the parties
hereto hereby agree as follows: SECTION 1. Definitions. Capitalized terms used
herein and not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement (as defined below). SECTION 2. Term Loan
Extensions. (a) Effective as of the Amendment No. 9 Effective Date, each
Extending Term B-7 Lender hereby agrees by its execution and delivery of a
Lender Addendum, on the terms and conditions set forth herein and in the Credit
Agreement, to extend the maturity of and reclassify all (but not less than all)
of its Existing Term B-3 Loans, Existing Term B-4 Loans and/or Existing Term B-6
Loans, as applicable. This Amendment shall constitute an Extension Amendment
pursuant to Section 2.16 of the Restated Credit Agreement with respect to the
Term Loan Extension described herein, and each Extending Term B-7 Lender shall,
effective as of the consummation of the Term Loan Extension on the



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9003.jpg]
Amendment No. 9 Effective Date, become party to the Credit Agreement as a “Term
B-7 Lender” with respect to its Initial Term B-7 Loans, and shall have all the
rights and obligations of a “Term B-7 Lender” under the Credit Agreement and the
other Loan Documents. (b) Each Extending Term B-7 Lender, by delivering its
signature page to the Lender Addendum and extending the maturity of and
reclassifying the Term B-7 Loan Amount of its Existing Term Loans on the
Amendment No. 9 Effective Date, shall be deemed to have acknowledged receipt of,
and consented to and approved (effective as of the Amendment No. 9 Effective
Date), the Credit Agreement (including the Term B-7 Related Amendments), each
Loan Document and each other document required to be delivered to, or be
approved by and satisfactory to, the Administrative Agent or any Lender on the
Amendment No. 9 Effective Date. (c) The Administrative Agent, the Required
Lenders and each Extending Term B-7 Lender party hereto hereby waive any
required Term Loan Extension Request pursuant to Section 2.16 of the Credit
Agreement. SECTION 3. Refinancing Term B-7 Loan Borrowing. (a) Effective as of
the Amendment No. 9 Effective Date, and immediately after giving effect to the
Term Loan Extension, each Refinancing Term B-7 Lender hereby agrees, on the
terms and conditions set forth herein and in the Credit Agreement, to make
Refinancing Term B-7 Loans to the Borrower in the amount (which need not be a
whole dollar amount) set forth in the Lender Addendum executed and delivered by
it. This Amendment shall constitute a Refinancing Amendment pursuant to Section
2.15 of the Restated Credit Agreement with respect to the Term Loan Refinancing
described herein, and each Refinancing Term B-7 Lender shall, effective as of
the consummation of the Term Loan Refinancing on the Amendment No. 9 Effective
Date, become party to the Credit Agreement as a “Term B-7 Lender”, and shall
have all the rights and obligations of a “Term B-7 Lender” under the Credit
Agreement and the other Loan Documents. (b) Each Refinancing Term B-7 Lender, by
delivering its signature page to the Lender Addendum and funding its Refinancing
Term B-7 Loans on the Amendment No. 9 Effective Date, shall be deemed to have
acknowledged receipt of, and consented to and approved (effective as of the
Amendment No. 9 Effective Date), the Credit Agreement (including the Term B-7
Related Amendments), each Loan Document and each other document required to be
delivered to, or be approved by and satisfactory to, the Administrative Agent or
any Lender on the Amendment No. 9 Effective Date. (c) Each Refinancing Term B-7
Lender hereby agrees that, at the election of the Borrower, the Refinancing Term
B-7 Loans made pursuant to this Amendment will initially bear interest with an
Interest Period beginning on the Amendment No. 9 Effective Date and ending on
August 26, 2015. (d) The Administrative Agent, the Term B-7 Lenders party hereto
and the Existing Consenting Lenders (as defined in the Lender Addendum) party
hereto hereby waive (i) any notice of prepayment or termination of the Existing
Term B-3 Loans, Existing Term B-4 Loans, Existing Term B-6 Loans and/or
Revolving Credit Loans or Revolving Credit Commitments, as applicable, (ii) any
required notice of borrowing of the Initial Term B-7 Loans and/or the
Refinancing Term B-7 Loans pursuant to Section 2.02 of the Credit Agreement and
(iii) any costs payable under Section 3.05 in connection with the transactions
contemplated by this Amendment. SECTION 4. Amendment to Restated Credit
Agreement. Effective as of the Amendment No. 9 Effective Date and subject to the
terms and conditions set forth herein, (i) the Restated



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9004.jpg]
Credit Agreement is hereby amended as set forth in this Section 4 (the Restated
Credit Agreement, as so amended by this Section 4, being referred to as the
“Credit Agreement”) and (ii)(A) Exhibit C-8 attached to Annex 3 hereto
constitutes a new Exhibit to the Credit Agreement and (B) Exhibit A and Exhibit
E attached to Annex 3 hereto hereby replace in their entirety the corresponding
Exhibits attached to the Restated Credit Agreement as in effect immediately
prior to the Amendment No. 9 Restatement Effective Date. The rights and
obligations of the parties to the Restated Credit Agreement with respect to the
period prior to the Amendment No. 9 Effective Date shall not be affected by such
amendments. (a) The following definitions are hereby added to Section 1.01 of
the Restated Credit Agreement in their proper alphabetical order: ““Amendment
No. 9” means Amendment No. 9 to Credit Agreement, dated as of May 29, 2015,
among the Borrower, the Administrative Agent, the Extending Term B-7 Lenders,
the Refinancing Term B-7 Lenders and the Required Lenders. “Amendment No. 9
Effective Date” means May 29, 2015. “Extending Term B-7 Lender” has the meaning
specified in Amendment No. 9. “Initial Term B-7 Loans” has the meaning specified
in Amendment No. 9. “Interpolated Screen Rate” means, for any Interest Period
with respect to any Eurocurrency Rate Loan, the rate which results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
period next longer than the length of such Interest Period and (b) the
applicable Screen Rate for the period next shorter than the length of such
Interest Period. “London Business Day” means any day on which banks are
generally open for dealings in Dollar deposits in the London interbank market.
“Refinancing Term B-7 Lender” means any Lender that has submitted an executed
lender addendum in connection with Amendment No. 9 as a “Refinancing Term B-7
Lender”. “Refinancing Term B-7 Loans” has the meaning specified in Amendment No.
9. “Screen Rate” means the rate appearing on Reuters Page LIBOR01 (or any
successor or substitute page of such Reuters service, or if the Reuters service
ceases to be available, any successor to or substitute for such service
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time in
consultation with the Borrower, for purposes of providing quotations of interest
rates applicable to deposits in Dollars in the London interbank market). “Term
B-7 Borrowing” means a borrowing consisting of Term B-7 Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term B-7 Lenders pursuant to Section 2.01(a)(iii)(F). “Term
B-7 Commitment” means, (x) as to each Refinancing Term B-7 Lender, its
obligation to provide Term B-7 Loans pursuant to Amendment No. 9 in an aggregate
principal amount equal to such Refinancing Term B-7 Lender’s Term B-7 Loan
Amount,



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9005.jpg]
and (y) as to each Extending Term B-7 Lender, its obligation to extend the
maturity of and reclassify as Term B-7 Loans all of its Term B-3 Loans, Term B-4
Loans and Term B-6 Loans, as applicable. “Term B-7 Lender” means, at any time,
any Lender that has a Term B-7 Commitment or a Term B-7 Loan at such time. “Term
B-7 Loan” means the Initial Term B-7 Loans and the Refinancing Term B-7 Loans.
“Term B-7 Loan Amount” has the meaning specified in Amendment No. 9. “Term B-7
Note” means a promissory note of the Borrower payable to any Term B-7 Lender or
its registered assigns, in substantially the form of Exhibit C-8 attached to
Annex 3 to Amendment No. 9, evidencing the aggregate Indebtedness of the
Borrower to such Term B-7 Lender resulting from the Term B-7 Loans of such Term
B-7 Lender. “Term B-7 Repricing Transaction” shall mean (1) the incurrence by
the Borrower of any loans (including, without limitation, any new or additional
term loans under this Agreement, but excluding, for the avoidance of doubt, any
notes, including notes permitted to be issued hereunder constituting Credit
Agreement Refinancing Indebtedness) that are secured and are broadly marketed or
syndicated to banks and other institutional investors in financings similar to
the Term B-7 Loans provided for in this Agreement (i) the net proceeds of which
are used to prepay or replace, in whole or in part, outstanding principal of the
Term B-7 Loans, and (ii) having an “effective” yield for the respective Type of
such loans that is less than the “effective” yield for Term B-7 Loans of the
respective Type (with the comparative determinations to be made in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices, after giving effect to, among other factors,
margin, upfront or similar fees or “original issue discount” (with such upfront
or similar fees or “original issue discount” being equated to interest rate
assuming a 4-year life to maturity) shared with all lenders of such loans or
Term B-7 Loans, as the case may be, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders of such loans or Term B-7 Loans, as the case may be,
and without taking into account any fluctuations in the Eurocurrency Rate) and
(2) any amendment to the Term B-7 Loans which reduces the Applicable Rate for
Term B-7 Loans. Any determination by the Administrative Agent as contemplated by
clause (1)(ii) shall be conclusive and binding on all Lenders holding Term B-7
Loans absent manifest error.” (b) The definition of “Applicable Rate” is hereby
amended by inserting the following new clause (VII) in proper numerical order:
“(VII) for all periods beginning on and after the Amendment No. 9 Effective
Date, with respect to Term B-7 Loans, a percentage per annum equal to (i) for
Eurocurrency Rate Loans, 5.25% and (ii) for Base Rate Loans, 4.25%.” (c) The
definition of “Assignment and Assumption” is hereby amended by replacing the
reference to “Amendment No. 8” contained therein with a reference to “Amendment
No. 9”.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9006.jpg]
(d) The definition of “Class” is hereby amended by inserting references to “Term
B- 7 Lenders,”, “Term B-7 Commitments,”, and “Term B-7 Loans,”, in each case
immediately after the references to “Term B-6 Lenders,”, “Term B-6
Commitments,”, and “Term B-6 Loans,”, respectively. (e) The definition of
“Committed Loan Notice” is hereby amended by replacing the reference to
“Amendment No. 8” contained therein with a reference to “Amendment No. 9”. (f)
The definition of “Credit Agreement Refinancing Indebtedness” is hereby amended
by (x) inserting “or Revolving Credit Loans (with a corresponding
dollar-for-dollar permanent reduction in the applicable Revolving Credit
Commitments (which such reduction may occur at any time within one month after
the Amendment No. 9 Effective Date at the election of the Borrower (and shall
automatically occur on such one month date without further action if not
occurring prior) with respect to the Revolving Credit Loans repaid on the
Amendment No. 9 Effective Date))” immediately after “then existing Term Loans”
therein, and (y) inserting the following at the end of clause (i) of the proviso
thereto: “or solely in the case of Refinancing Term Loans incurred on the
Amendment No. 9 Effective Date, fees and expenses (including upfront fees)
incurred in connection with the extension of maturity of and reclassification of
Term B-3 Loans, Term B-4 Loans and Term B-6 Loans into Initial Term B-7 Loans on
the Amendment No. 9 Effective Date, together with all accrued and unpaid
interest thereon to but excluding the Amendment No. 9 Effective Date,”. (g) The
definition of “Eurocurrency Rate” is hereby amended and restated in its entirety
to read as follows: “Eurocurrency Rate” means, for any Interest Period with
respect to any Eurocurrency Rate Loan, (i) the rate per annum equal to the
Screen Rate for delivery on the first day of such Interest Period with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) London Business Days prior to the first day of such
Interest Period, (ii) if the rate referenced in the preceding clause (i) is not
available at such time for such Interest Period, the rate per annum equal to the
Interpolated Screen Rate for delivery on the first day of such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) London Business
Days prior to the first day of such Interest Period, or (iii) if the rates
referenced in the preceding clauses (i) and (ii) are not available at such time
for such Interest Period, the rate per annum equal to (x) the Screen Rate or (y)
if the rate referenced in the preceding clause (x) is not available at such time
for such Interest Period, the Interpolated Screen Rate, in each case with a term
equivalent to such Interest Period quoted for delivery on the most recent London
Business Day preceding the first day of such Interest Period for which such rate
is available (which London Business Day shall be no more than seven (7) London
Business Days prior to the first day of such Interest Period), and in the case
of clauses (i) through (iii), if any such rate is below zero, the Eurocurrency
Rate shall be deemed to be zero. (h) The definition of “Facility” is hereby
amended by inserting “the Term B-7 Loans,” immediately after “Term B-6 Loans,”
therein. (i) The definition of “Maturity Date” is hereby amended and restated in
its entirety to read as follows: “Maturity Date” means (a) with respect to the
Revolving Credit Facilities existing on the Amendment No. 3 Effective Date,
October 26, 2016, (b) with respect to the Term B-1 Loans and the Incremental
Term B-2 Loans, the date that is seven years after the Closing Date, (c) with
respect to the Term B-3 Loans, October 26, 2017, (d) with respect to the



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9007.jpg]
Term B-4 Loans, October 26, 2017, (e) with respect to the Term B-6 Loans, March
31, 2018 and (f) with respect to the Term B-7 Loans, May 29, 2020; provided
that, in the case of the preceding clauses (c), (d) and (e), such date shall
automatically become July 26, 2015 unless (i) the Total Leverage Ratio as of the
last day of the most recent Test Period that ended prior to July 26, 2015 is no
greater than 5.0 to 1.0 or (ii) on or prior to July 26, 2015, either (x) a
Qualifying IPO shall have been consummated or (y) at least $750 million in
aggregate principal amount of the Borrower’s 9.75% senior notes due 2015 and/or
10.125%/10.875% senior PIK toggle notes due 2015 shall have been repaid,
redeemed, defeased, discharged or refinanced since the issuance thereof or the
maturity thereof shall have been extended to a date no earlier than 91 days
after (A) in the case of the Term B-3 Loans and the Term B-4 Loans, October 26,
2017, and (B) in the case of the Term B-6 Loans, March 31, 2018; provided,
further, that, in each case, if any such day is not a Business Day, the Maturity
Date shall be the Business Day immediately preceding such day.” (j) The
definition of “Term Commitment” is hereby amended by inserting “Term B- 7
Commitment,” immediately after “Term B-6 Commitment,” therein. (k) The
definition of “Term Lender” is hereby amended by inserting “Term B-7 Lender,”
immediately after “Term B-6 Lender,” therein. (l) The definition of “Term Loan”
is hereby amended by inserting “Term B-7 Loan,” immediately after “Term B-6
Loan,” therein. (m) The definition of “Term Note” is hereby amended by replacing
“or Term B-6 Note” therein with the following: “, Term B-6 Note or Term B-7
Note”. (n) Section 2.01(a)(iii) is hereby amended by inserting the following new
clause (F) in proper alphabetical order: “(F) On the Amendment No. 9 Effective
Date, in accordance with, and upon the terms and conditions set forth in,
Amendment No. 9, (x) the Term B-3 Loans, Term B-4 Loans and/or Term B-6 Loans,
as applicable, of each Extending Term B-7 Lender outstanding on such date
elected to be extended by such Extending Term B-7 Lender shall be automatically
reclassified on such date as Initial Term B-7 Loans of such Lender in the
principal amount equal to such Extending Term B-7 Lender’s Term B-7 Loan Amount,
and (y) each Refinancing Term B-7 Lender made to the Borrower a Refinancing Term
B- 7 Loan in the principal amount equal to such Refinancing Term B-7 Lender’s
Term B-7 Loan Amount. For the avoidance of doubt, the Initial Term B-7 Loans and
the Refinancing Term B-7 Loans shall constitute a single Class of Loans. ” (o)
Section 2.01(a)(iv) is hereby amended by inserting the following sentence at the
end thereof: “On and after the Amendment No. 9 Effective Date, all Term B-7
Loans shall rank pari passu in right of payment and security with, and otherwise
have the same terms, rights and benefits as, the Term B-3 Loans, Term B-4 Loans
and Term B-6 Loans outstanding immediately prior to the Amendment No. 9
Effective Date under the Loan Documents, except as expressly provided herein.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9008.jpg]
(p) The following shall be inserted as new Section 2.01(f) immediately following
Section 2.01(e): (f) Special Provisions Relating to Reclassification of Term B-3
Loans, Term B-4 Loans and Term B-6 Loans as Term B-7 Loans on the Amendment No.
9 Effective Date. (i) Notwithstanding anything to the contrary in this
Agreement, (A) on the Amendment No. 9 Effective Date, (i) Initial Term B-7 Loans
shall be deemed made as Eurocurrency Rate Loans in an amount equal to the
principal amount of the Term B-3 Loans, Term B-4 Loans and Term B-6 Loans
reclassified as Term B-7 Loans pursuant to Section 2.01(a)(iii)(F)(x) that were
outstanding as Eurocurrency Rate Loans at the time of reclassification (such
Initial Term B-7 Loans to correspond in amount to Term B-3 Loans, Term B-4 Loans
and Term B-6 Loans so reclassified of a given Interest Period), (ii) at the
election of the Borrower, the initial Interest Period for the Initial Term B-7
Loans described in clause (i) above shall commence on the Amendment No. 9
Effective Date and end on August 26, 2015, with the Eurocurrency Rate applicable
to such Initial Term B-7 Loans during such Interest Period being the
Eurocurrency Rate as determined under this Agreement, and (iii) Initial Term B-7
Loans shall be deemed made as Base Rate Loans in amount equal to the principal
amount of Term B-3 Loans, Term B-4 Loans and Term B-6 Loans reclassified as
Initial Term B-7 Loans pursuant to Section 2.01(a)(iii)(F)(x) that were
outstanding as Base Rate Loans at the time of reclassification; (B) all accrued
and unpaid interest with respect to the Term B-3 Loans, Term B-4 Loans and Term
B-6 Loans from which such Term B-7 Loan was reclassified up to but excluding the
Amendment No. 9 Effective Date shall be paid by the Borrower on the Amendment
No. 9 Effective Date; and (C) no reclassification of outstanding Term B-3 Loans,
Term B-4 Loans or Term B-6 Loans as Term B-7 Loans pursuant to Section
2.01(a)(iii)(F)(x) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement. (ii) On and after the Amendment No. 9
Effective Date, each Extending Term B-7 Lender which holds a Term B-3 Note, Term
B-4 Note and/or Term B-6 Note, as applicable, shall be entitled to surrender
such Term B-3 Note, Term B-4 Note and/or Term B-6 Note, as applicable, to the
Borrower against delivery of a new Term B-7 Note completed in conformity with
Section 2.11 evidencing the Term B-7 Loans into which the Term B-3 Loans, Term
B-4 Loans and/or Term B-6 Loans of such Lender were reclassified on the
Amendment No. 9 Effective Date; provided that if any such Term B-3 Note, Term
B-4 Note and/or Term B-6 Note, as applicable, is not so surrendered, then from
and after the Amendment No. 9 Effective Date such Note shall be deemed to
evidence the Term B-7 Loans into which the Term B-3 Loans, Term B-4 Loans and/or
Term B-6 Loans theretofore evidenced by such Note have been reclassified. No
costs shall be payable under Section 3.05 in connection with transactions
consummated under this Section 2.01(f). (q) Section 2.05(b)(vii) is hereby
amended by (x) inserting “, or if applicable, Revolving Credit Loans (with a
corresponding dollar-for-dollar permanent reduction in the applicable Revolving
Credit Commitments (which such reduction may occur at any time within one month
after the Amendment No. 9 Effective Date at the election of the Borrower (and
shall automatically occur on such



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9009.jpg]
one month date without further action if not occurring prior) with respect to
the Revolving Credit Loans repaid on the Amendment No. 9 Effective Date))”
immediately after “prepay Term Loans,” therein, and (y) replacing “or Term B-6
Loans” therein with the following: “, Term B-6 Loans or Term B-7 Loans”. (r) The
last sentence of Section 2.06(b) is hereby amended and restated in its entirety
to read as follows: “The Term B-6 Commitment of each Replacement Term B-6 Lender
was automatically and permanently reduced to $0 upon the making to Borrower of
its Replacement Term B- 6 Loan pursuant to Section 2.01(a)(iii)(E).” (s) Section
2.06(b) is hereby amended to add the following sentence at the end thereof: “The
Term B-7 Commitment of each Term B-7 Lender shall be automatically and
permanently reduced to $0 upon the making to Borrower of its Term B-7 Loan
pursuant to Section 2.01(a)(iii)(F).” (t) Clause (i) of Section 2.07(a) is
hereby amended and restated in its entirety to read as follows: “(i) The
Borrower shall repay to the Administrative Agent for the ratable account of the
Term B-1 Lenders, Term B-3 Lenders, Term B-4 Lenders, Term B-6 Lenders and Term
B-7 Lenders (as applicable), on the last Business Day of each March, June,
September and December, (v) commencing on the last Business Day of March 2008
until the last Business Day of December 2010, an aggregate principal amount
equal to 0.25% of the aggregate principal amount of all Term B-1 Loans
outstanding on the Closing Date (the “Quarterly Amortization Amount”; provided
that, (I) solely with respect to clause (y) below, the Quarterly Amortization
Amount shall be calculated as an aggregate principal amount equal to the sum of
(A) 0.25% of the aggregate principal amount of all Term B-1 Loans outstanding on
the Closing Date plus (B) the Refinancing Term B-5 Loan Increase Amount, and
(II) solely with respect to clause (z) below, the Quarterly Amortization Amount
shall be calculated as an aggregate principal amount equal to the sum of (A)
0.25% of the aggregate principal amount of all Term B-1 Loans outstanding on the
Closing Date plus (B) the Refinancing Term B-5 Loan Increase Amount), (w)
commencing on the last Business Day of March 2011 until the last Business Day of
September 2012, (1) to the Term B-1 Lenders, a percentage of the Quarterly
Amortization Amount equal to the percentage of all outstanding Term B-1 Loans on
the Restatement Effective Date not reclassified as Term B-3 Loans, and (2) to
the Term B-3 Lenders, a percentage of the Quarterly Amortization Amount equal to
the percentage of all outstanding Term B-1 Loans reclassified as Term B-3 Loans
on the Restatement Effective Date, (x) on the last Business Day of December
2012, (1) to the Term B-1 Lenders, a percentage of the Quarterly Amortization
Amount equal to the percentage of all outstanding Term Loans on the Third
Restatement Effective Date constituting Term B-1 Loans not reclassified as Term
B-3 Loans, Term B-4 Loans or Term B-5 Loans, (2) to the Term B-3 Lenders, a
percentage of the Quarterly Amortization Amount equal to the percentage of all
outstanding Term Loans on the Third Restatement Effective Date constituting Term
B-3 Loans, (3) to the Term B-4 Lenders, a percentage of the Quarterly
Amortization Amount equal to the percentage of all outstanding Term Loans on the
Third Restatement Effective Date constituting Term B-4 Loans not reclassified as
Term B-5 Loans, and (4) to the Term B-5 Lenders, a percentage of the Quarterly
Amortization



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9010.jpg]
Amount equal to the percentage of all outstanding Term Loans on the Third
Restatement Effective Date constituting Term B-5 Loans, (y) commencing on the
last Business Day of March 2013 and until the last Business Day of March 2015,
(1) to the Term B-3 Lenders, a percentage of the Quarterly Amortization Amount
equal to the percentage of all outstanding Term Loans on the Amendment No. 7
Effective Date constituting Term B-3 Loans, (2) to the Term B-4 Lenders, a
percentage of the Quarterly Amortization Amount equal to the percentage of all
outstanding Term Loans on the Amendment No. 7 Effective Date constituting Term
B-4 Loans, and (3) solely with respect to amounts paid after the Amendment No. 8
Effective Date, to the Term B-6 Lenders, a percentage of the Quarterly
Amortization Amount equal to the percentage of all outstanding Term Loans on the
Amendment No. 7 Effective Date constituting Term B-5 Loans, and (z) commencing
on the last Business Day of June 2015, (1) to the Term B-3 Lenders, a percentage
of the Quarterly Amortization Amount equal to the percentage of all outstanding
Term Loans on the Amendment No. 9 Effective Date (prior to giving effect to the
Refinancing Term B-7 Loans) constituting Term B-3 Loans not reclassified as Term
B-7 Loans, (2) to the Term B-4 Lenders, a percentage of the Quarterly
Amortization Amount equal to the percentage of all outstanding Term Loans on the
Amendment No. 9 Effective Date (prior to giving effect to the Refinancing Term
B-7 Loans) constituting Term B-4 Loans not reclassified as Term B-7 Loans, (3)
to the Term B-6 Lenders, a percentage of the Quarterly Amortization Amount equal
to the percentage of all outstanding Term Loans on the Amendment No. 9 Effective
Date (prior to giving effect to the Refinancing Term B-7 Loans) constituting
Term B-6 Loans not reclassified as Term B-7 Loans and (4) to the Term B-7
Lenders, a percentage of the Quarterly Amortization Amount equal to the
percentage of all outstanding Term Loans on the Amendment No. 9 Effective Date
(prior to giving effect to the Refinancing Term B-7 Loans) constituting Initial
Term B-7 Loans (which payments described in this Section 2.07(a) shall be
reduced with respect to each Class of Term Loans as a result of the application
of prepayments, whether prior to, on or after the Amendment No. 9 Effective
Date, in accordance with the order of priority set forth in Section 2.05 or in
connection with any Extension as provided in Section 2.16). For the avoidance of
doubt, after giving effect to the foregoing and to the issuance of the
Refinancing Term B-7 Loans on the Amendment No. 9 Effective Date, and the use of
proceeds thereof (i) no percentage of the Quarterly Amortization Amount shall be
due in respect of the Term B-3 Loans, Term B-4 Loans or Term B-6 Loans in
advance of their respective Maturity Date due to the application of mandatory
prepayments with the proceeds of the Refinancing Term B-7 Loans and (ii) the
percentage of the Quarterly Amortization Amount due in respect on the Term B-7
Loans shall be equal to the dollar amount $6,293,361.13, which amount shall be
payable on the last Business Day of each March, June, September and December
commencing on the last Business Day of June 2015 (subject to reduction as a
result of the application of prepayments after the Amendment No. 9 Effective
Date in accordance with the order of priority set forth in Section 2.05 or in
connection with any Extension as provided in Section 2.16).” (u) The last two
sentence of Section 2.08(a) are hereby amended and restated in their entirety as
follows: “For purposes of clause (i) above, in the event that the actual
Eurocurrency Rate for the applicable Interest Period shall be (x) less than
1.25% per annum, the Eurocurrency Rate applicable to the Term B-4 Loans that are
Eurocurrency Rate Loans shall be deemed to be 1.25% per annum and (y) less than
1.00% per annum, the Eurocurrency Rate applicable to the Term B-6 Loans and Term
B-7 Loans that are Eurocurrency Rate Loans



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9011.jpg]
shall be deemed to be 1.00% per annum (with respect to the Term B-4 Loans and
the Term B-6 Loans, as may be increased pursuant to the second proviso of
clauses (V) and (VI), respectively, of the definition of Applicable Rate). For
purposes of clause (ii) above, in the event that the actual Base Rate from the
applicable borrowing date shall be (x) less than 2.25% per annum, the Base Rate
applicable to the Term B-4 Loans that are Base Rate Loans shall be deemed to be
2.25% per annum and (y) less than 2.00% per annum, the Base Rate applicable to
the Term B-6 Loans and Term B-7 Loans that are Base Rate Loans shall be deemed
to be 2.00% per annum (with respect to the Term B-4 Loans and the Term B-6
Loans, as may be increased pursuant to the second proviso of clauses (V) and
(VI), respectively, of the definition of Applicable Rate).” (v) Section 2.09(c)
is hereby amended by inserting the following new clause (iii) in proper
numerical order: “(iii) Notwithstanding anything herein to the contrary, all
prepayments of principal of Term B-7 Loans made pursuant to Section 2.05(a)(i),
Section 2.05(b)(iii) or Section 2.05(b)(vii), or any amendment to the terms of
the Term B-7 Loans, the primary purpose of which is to effect a Term B-7
Repricing Transaction, in each case, after the Amendment No. 9 Effective Date
and on or prior to the sixth month anniversary of the Amendment No. 9 Effective
Date, will be subject to payment to the Administrative Agent, for the ratable
account of each Lender with outstanding Term B-7 Loans, of a fee in an amount
equal to 1.0% of the aggregate principal amount of the Term B-7 Loans so prepaid
or amended. Such prepayment fees in respect of Term B-7 Loans shall be due and
payable upon the date of any such prepayment of Term B-7 Loans pursuant to
Section 2.05(a)(i), Section 2.05(b)(iii) or Section 2.05(b)(vii), or any
amendment to the terms of the Term B-7 Loans, effecting a Term B-7 Repricing
Transaction.” (w) Section 2.15 is hereby amended by (x) inserting “or Revolving
Credit Loans” immediately after “all or any portion of the Term Loans,” in the
first sentence thereof, and (y) inserting “, or in the case of any Refinancing
Term Loans issued to refinance any Revolving Credit Loans, in an aggregate
principal amount that is not less than $1,000,000” at the end of the third
sentence thereof. (x) Section 6.01 is hereby amended by amending and restating
the paragraph immediately after clause (d) in its entirety to read as follows:
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by (A) furnishing the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) filing the Borrower’s or such
entity’s Form 10-K or 10-Q, as applicable, with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to the Borrower (or such parent), on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under Section
6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public
ac-counting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9012.jpg]
(y) Section 7.10 is hereby amended by inserting the following at the end of the
final sentence thereof: “or if applicable, the repayment of principal and
accrued and unpaid interest on Revolving Credit Loans (together with all fees
and expenses incurred in connection such refinancing) with a corresponding
dollar-for-dollar permanent reduction in the applicable Revolving Credit
Commitments (which such reduction may occur at any time within one month after
the Amendment No. 9 Effective Date at the election of the Borrower (and shall
automatically occur on such one month date without further action if not
occurring prior) with respect to the Revolving Credit Loans repaid on the
Amendment No. 9 Effective Date), or solely in the case of Refinancing Term Loans
incurred on the Amendment No. 9 Effective Date, the payment of fees and expenses
(including upfront fees) incurred in connection with the extension of maturity
of and reclassification of Term B-3 Loans, Term B-4 Loans and Term B-6 Loans
into Initial Term B-7 Loans on the Amendment No. 9 Effective Date, together with
all accrued and unpaid interest thereon to but excluding the Amendment No. 9
Effective Date . (z) Section 9.15 is hereby amended by adding the following
paragraph immediately after the last paragraph in Section 9.15(a) thereof: “Each
Term B-7 Lender, by its execution and delivery of Amendment No. 9, and the
reclassification of its Term B-3 Loans, Term B-4 Loans and/or Term B-6 Loans
into, or its making of, Term B-7 Loans on the Amendment No. 9 Effective Date,
hereby (a) confirms its agreement to the provisions of the first paragraph of
this Section 9.15(a) and (b) pursuant to Section 5.2(c) of the ABL Intercreditor
Agreement, agrees to be bound by the terms of the ABL Intercreditor Agreement as
a “Cash Flow Secured Party” (as defined in the ABL Intercreditor Agreement).”
(aa) Section 9.15 is hereby amended by adding the following paragraph
immediately after the last paragraph in Section 9.15(b) thereof: “Each Term B-7
Lender, by its execution and delivery of Amendment No. 9 , and the
reclassification of its Term B-3 Loans, Term B-4 Loans and/or Term B-6 Loans
into, or its making of, Term B-7 Loans on the Amendment No. 9 Effective Date,
hereby (a) confirms its agreement to the provisions of the first paragraph of
this Section 9.15(b) and (b) pursuant to Section 2.08 of the First Lien
Intercreditor Agreement, agrees to be bound by the terms of the First Lien
Intercreditor Agreement as a “General Credit Facilities Secured Party” (as
defined in the First Lien Intercreditor Agreement).” In addition, all Letters of
Credit outstanding under the Credit Agreement on the Amendment No. 9 Effective
Date, which for the avoidance of doubt are listed on Schedule 1 to this
Amendment No. 9, shall be deemed to be no longer outstanding under the Credit
Agreement on a date notified by the L/C Issuer to the Administrative Agent
within one month from the date hereof and shall instead, automatically and
without further action, from the date specified in such notice be deemed
outstanding under the ABL Credit Agreement. All accrued Obligations with respect
to such Letters of Credit shall be deemed to be Obligations under and as defined
in the ABL Credit Agreement from the date specified in such notice and shall no
longer be Obligations under the Credit Agreement. SECTION 5. Conditions of
Effectiveness. This Amendment shall become effective as of the first date (such
date being referred to as the “Amendment No. 9 Effective Date”) when each of the
following conditions shall have been satisfied: (a) Execution of Documents. The
Administrative Agent shall have received (i) this Amendment, duly executed and
delivered by (A) the Borrower, (B) the Administrative Agent, (C) each Extending
Term B-7 Lender, (D) each Refinancing Term B-7 Lender and (E) the Required
Lenders, and



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9013.jpg]
(ii) a Guarantor Consent and Reaffirmation, in the form of Annex 2 hereto, duly
executed and delivered by each Guarantor. (b) Legal Opinion. The Administrative
Agent shall have received a satisfactory legal opinion of counsel to the
Borrower addressed to it and the Term B-7 Lenders. (c) Certificate of
Responsible Officer. The Administrative Agent shall have received (i) a
certificate of a Responsible Officer of the Borrower, certifying the conditions
precedent set forth in Sections 4.02(a) and (b) of the Restated Credit Agreement
shall have been satisfied on and as of the Amendment No. 9 Effective Date and
(ii) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (taken as a whole) on the Amendment No. 9 Effective Date before and
after giving effect to this Amendment No. 9, from the Chief Financial Officer or
Treasurer of the Borrower. (d) Fees. Citigroup Global Markets Inc. shall have
received on the Amendment No. 9 Effective Date all fees (including any original
issue discount or upfront fees payable for the account of any Term B-7 Lender)
separately agreed to with the Borrower. (e) Accrued Interest. All accrued and
unpaid interest with respect to (i) the Term B- 3 Loans, Term B-4 Loans and Term
B-6 Loans that are either repaid or reclassified as Term B-7 Loans and (ii) the
Revolving Credit Loans that are repaid, in each case, up to but excluding the
Amendment No. 9 Effective Date shall have been paid by the Borrower. (f)
Confirmation of No Change in Legal Name, etc. The Administrative Agent shall
have received written confirmation from the Borrower (which may be in the form
of an e-mail) that since the delivery to the Administrative Agent of the update
to the perfection certificate, dated as of December 22, 2014, pursuant to
Section 6.02(d)(i) of the Restated Credit Agreement, no Loan Party has, except
to the extent the Administrative Agent has been notified in accordance with the
Security Agreement, (i) changed its legal name, jurisdiction of organization or
chief executive office or (ii) acquired or formed any new Subsidiary, except as
follows: (x) the Borrower incorporated Zod Acquisition Corp., a Delaware
corporation (“KnoahSoft Merger Sub”), on February 3, 2015 in connection with the
Borrower’s acquisition of KnoahSoft, Inc., a Delaware corporation (“KnoahSoft”),
and KnoahSoft’s Subsidiary, KnoahSoft Technologies Private Ltd., an Indian
limited company, on February 27, 2015, via merger of KnoahSoft Merger Sub with
and into KnoahSoft, (y) Avaya International Sales Limited, a limited liability
company incorporated under the laws of Ireland and an indirect Subsidiary of the
Borrower, formed Avaya (Shanghai) Enterprise Management Co., Ltd., a Chinese
foreign investment enterprise, on January 29, 2015 and (z) on May 13, 2015, the
Borrower incorporated 2466241 Ontario Inc., a corporation incorporated under the
laws of the Province of Ontario (“2466241”), in connection with the acquisition
by 2466241 of Esna Technologies Inc., a company incorporated under the laws of
the Province of Ontario (“Esna”), Esna’s Subsidiaries (Esna Technologies Corp.,
a Delaware corporation and Esna Technologies Ltd., a company incorporated under
the laws of the United Kingdom) and 2323888 Ontario Inc., a corporation
incorporated under the laws of the Province of Ontario and holding company
pursuant to which certain of Esna’s shareholders held their respective shares in
Esna (“Holdco”), on May 27, 2015. On May 27, 2015, 2466241 and Holdco
amalgamated to form Erbium Amalco Inc. ("Amalco"). On May 28, 2015, Amalco and
Esna amalgamated to form an amalgamated company which retained the name of Esna
Technologies Inc. as a direct subsidiary of the Borrower. For the avoidance of
doubt, no lien searches shall be required. SECTION 6. Representations and
Warranties. The Borrower represents and warrants as follows as of the date
hereof:



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9014.jpg]
(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action. The execution, delivery and performance by the Borrower of this
Amendment will not (a) contravene the terms of any of the Borrower’s
Organization Documents, (b) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of the Borrower or any
of the Restricted Subsidiaries (other than as permitted by Section 7.01 of the
Credit Agreement) under (i) any Contractual Obligation to which the Borrower is
a party or affecting the Borrower or the properties of the Borrower or any of
its Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject, or (c) violate any applicable material Law; except with
respect to any breach, contravention or violation (but not creation of Liens)
referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect. (b) This Amendment has been duly executed and delivered by the
Borrower. Each of this Amendment, the Credit Agreement and each other Loan
Document to which the Borrower is a party, after giving effect to the amendments
pursuant to this Amendment, constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing. (c)
Upon the effectiveness of this Amendment, no Default or Event of Default shall
exist. (d) Upon the effectiveness of this Amendment and after giving effect to
the transactions contemplated by this Amendment, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent. (e) Each of the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, is
true and correct in all material respects on and as of the date hereof; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they are true and correct in all material respects as of
such earlier date; provided, further, that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
is true and correct (after giving effect to any qualification therein) in all
respects on such respective dates. SECTION 7. Reference to and Effect on the
Credit Agreement and the Loan Documents. (a) Except as expressly set forth
herein, this Amendment (i) shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Borrower under the Restated Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Restated Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Amendment.
(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9015.jpg]
SECTION 8. Loss of FATCA Grandfathered Status. Solely for purposes of
withholding any applicable taxes under FATCA, from and after the Amendment No. 9
Effective Date, the Borrower and the Administrative Agent shall treat the Credit
Agreement and all Obligations arising thereunder (including any Obligations
outstanding prior to such date) as no longer being grandfathered for FATCA
purposes. SECTION 9. Consent to Enter into Agreements. The Term B-7 Lenders
hereby authorize the Administrative Agent to take such actions, including making
filings and entering into agreements and any amendments or supplements to any
Collateral Document, as may be necessary or desirable to reflect the intent of
this Amendment. SECTION 10. Costs and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent pursuant to Section 10.04 of the Restated
Credit Agreement. SECTION 11. Notes. The Borrower agrees that each Term B-7
Lender executing this Amendment may request through the Administrative Agent,
and shall receive, one or more Term B-7 Notes payable to such Term B-7 Lender
duly executed by the Borrower in substantially the form of Exhibit C-8 attached
to Annex 3 hereto, evidencing such Term B-7 Lender’s Term B-7 Loans. SECTION 12.
Execution in Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment. SECTION 13. Notices. All communications and notices hereunder
shall be given as provided in the Credit Agreement. SECTION 14. Severability. If
any provision of this Amendment is held to be illegal, invalid or unenforceable,
the legality, validity and enforceability of the remaining provisions of this
Amendment and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
SECTION 15. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns. SECTION 16. Governing Law. This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.
[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9016.jpg]




--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9017.jpg]




--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9018.jpg]
Annex 1 to Amendment No. 9 to Credit Agreement Lender Addendum By executing a
signature page hereto: (i) as an Extending Term B-7 Lender, the undersigned
institution irrevocably agrees (A) on the terms and subject to the conditions
set forth in the Credit Agreement, to extend the maturity of, and reclassify as
Term B-7 Loans, all (but not less than all) of such Extending Term B-7 Lender’s
Term B-3 Loans, Term B-4 Loans and/or Term B-6 Loans, and (B) to the terms of
this Amendment and the Credit Agreement, including for the avoidance of doubt,
the Term B-7 Related Amendments; (ii) as a Refinancing Term B-7 Lender, the
undersigned institution irrevocably agrees (A) to provide a Refinancing Term
Loan in the form of a Term B-7 Loan in the amount reflected on such signature
page, and (B) to the terms of this Amendment and the Credit Agreement, including
for the avoidance of doubt, the Term B-7 Related Amendments; and/or (iii) if not
otherwise signing as an Extending Term B-7 Lender or a Refinancing Term B-7
Lender, the undersigned institution (an “Existing Consenting Lender”)
irrevocably agrees to the terms of this Amendment and the Credit Agreement,
including for the avoidance of doubt, the Term B-7 Related Amendments.
[Signature pages follow]



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9019.jpg]




--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9020.jpg]
Annex 2 to Amendment No. 9 to Credit Agreement GUARANTOR CONSENT AND
REAFFIRMATION May 29, 2015 Reference is made to (i) Amendment No. 9 to Credit
Agreement, dated as of the date hereof, attached as Exhibit A hereto (the
“Amendment”), among Avaya Inc. (the “Borrower”), Citibank, N.A., as
Administrative Agent, each Extending Term B-7 Lender, each Refinancing Term B-7
Lender and the Required Lenders and (ii) the Credit Agreement, dated as of
October 26, 2007, as amended as of December 18, 2009 by Amendment No. 1, as
amended and restated as of February 11, 2011 pursuant to the Amendment
Agreement, as amended as of August 8, 2011 by Amendment No. 3, as amended and
restated as of October 29, 2012 pursuant to Amendment No. 4, as amended and
restated as of December 21, 2012 pursuant to Amendment No. 5, as amended as of
February 13, 2013 by Amendment No. 6, as amended as of March 12, 2013 by
Amendment No. 7, and as amended as of February 5, 2014 by Amendment No. 8 (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Restated Credit Agreement”), among the Borrower, Avaya
Holdings Corp. (formerly known as Sierra Holdings Corp.), Citibank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and each Lender from
time to time party thereto. Capitalized terms used but not otherwise defined in
this Guarantor Consent and Reaffirmation (this “Consent”) are used with the
meanings attributed thereto in the Amendment. Each Guarantor hereby consents to
the execution, delivery and performance of the Amendment and agrees that each
reference to the Credit Agreement in the Loan Documents shall, on and after the
Amendment No. 9 Effective Date be deemed to be a reference to the Credit
Agreement in effect in accordance with the terms of the Amendment. Each
Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.
After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Administrative Agent for the benefit of the Secured Parties under
each of the Loan Documents to which it is a party, which Liens shall continue in
full force and effect during the term of the Credit Agreement, and shall
continue to secure the Obligations (after giving effect to the Amendment), in
each case, on and subject to the terms and conditions set forth in the Credit
Agreement and the other Loan Documents. Nothing in this Consent shall create or
otherwise give rise to any right to consent on the part of the Guarantors to the
extent not required by the express terms of the Loan Documents. This Consent is
a Loan Document and shall be governed by, and construed in accordance with, the
law of the state of New York. [The remainder of this page is intentionally left
blank]



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9021.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above. AVAYA HOLDINGS CORP. AVAYA CALA INC. AVAYA EMEA LTD.
AVAYA FEDERAL SOLUTIONS, INC. AVAYA INTEGRATED CABINET SOLUTIONS INC. AVAYA
MANAGEMENT SERVICES INC. AVAYA WORLD SERVICES INC. SIERRA ASIA PACIFIC INC.
TECHNOLOGY CORPORATION OF AMERICA, INC. UBIQUITY SOFTWARE CORPORATION VPNET
TECHNOLOGIES, INC. AVAYA HOLDINGS LLC AVAYA HOLDINGS TWO, LLC OCTEL
COMMUNICATIONS LLC AVAYALIVE INC. By: _____________________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9022.jpg]
Exhibit A to Guarantor Consent and Reaffirmation Amendment No. 9 to Credit
Agreement [See attached]



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9023.jpg]
-2- Annex 3 to Amendment No. 9 to Credit Agreement Updated Exhibits to Credit
Agreement [See attached]



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9024.jpg]
-3- EXHIBIT A FORM OF COMMITTED LOAN NOTICE To: Citibank, N.A., as
Administrative Agent Citigroup Global Loans 2 Penns Way, Suite 100 New Castle,
DE 19720 Attention: [ ] [Date] Ladies and Gentlemen: Reference is made to the
Credit Agreement dated as of October 26, 2007 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Avaya Inc. (the “Borrower”), Avaya Holdings Corp. (f/k/a
Sierra Holdings Corp.), Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer, and
each lender from time to time party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement. The Borrower hereby gives you notice, irrevocably,
pursuant to Section 2.02(a) of the Credit Agreement that it hereby requests
(select one): A Borrowing of new Loans A conversion of Loans A continuation of
Loans to be made on the terms set forth below: (A) Class of Borrowing1
_______________________ (B) Date of Borrowing, conversion or continuation (which
is a Business Day) (C) Principal amount2 _______________________ (D) Type of
Loan3 _______________________ 1 Term B-3, Term B-4, Term B-6, Term B-7, Dollar
Revolving Credit, Alternative Currency Revolving Credit or Swing Line. 2
Eurocurrency Rate Loans shall be in minimum of $1,000,000 (and any amount in
excess of $1,000,000 shall be an integral multiple of $500,000). Base Rate Loans
shall be in minimum of $500,000 (and any amount in excess of $500,000 shall be
an integral multiple of $100,000).



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9025.jpg]
-4- (E) Interest Period4 _______________________ (F) Currency of Loan
_______________________ [The Borrower hereby represents and warrants that the
conditions to lending specified in Section[s] 4.02(a) [and (b)]5 of the Credit
Agreement will be satisfied as of the date of Borrowing set forth above.]6 [The
above request has been made to the Administrative Agent by telephone at [(212)]
[ ]]. 3 Specify Eurocurrency or Base Rate. Alternative Currency Revolving Loans
and Euro Term Loans must be Eurocurrency. 4 Applicable for Eurocurrency
Borrowings/Loans only. 5 Inapplicable for the initial Credit Extensions on the
Closing Date. 6 Applicable for Borrowings of new Loans only.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9026.jpg]
AVAYA INC. By: ______________________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9027.jpg]
EXHIBIT C-8 )'+&'.# 132 -.(+%(-$) $*,0+/# "132 FORM OF TERM B-7 NOTE New York,
New York [Date] FOR VALUE RECEIVED, the undersigned, AVAYA INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) or its registered assigns, in lawful money of the United
States of America in immediately available funds at the Administrative Agent’s
Office (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Credit Agreement dated as of October
26, 2007 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Avaya
Holdings Corp. (f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto) (i) on the dates set
forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to Term B-7 Loans made by the Lender to the Borrower
pursuant to Section 2.01(a)(iii)(F) of the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Term B-7 Loans made
by the Lender to the Borrower pursuant to the Credit Agreement. The Borrower
promises to pay interest, on demand, on any overdue principal and, to the extent
permitted by law, overdue interest from their due dates at the rate or rates
provided in the Credit Agreement. The Borrower hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever. The nonexercise
by the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance. All
borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note. This note is one of the Term B-7 Notes referred to in the
Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9028.jpg]
-2- THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT
BLANK]



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9029.jpg]
-3- AVAYA INC. By: ______________________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9030.jpg]
-4- LOANS AND PAYMENTS Date Amount of Loan Maturity Date Payments of
Principal/Interest Principal Balance of Note Name of Person Making the Notation



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9031.jpg]
EXHIBIT E FORM OF ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (this
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [the] [each]1 Assignor (as defined below) and
[the] [each]2 Assignee (as defined below) pursuant to Section 10.07 of the
Credit Agreement dated as of October 26, 2007 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Avaya Inc., a Delaware corporation (the “Borrower”), Avaya
Holdings Corp. (f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto, receipt of a copy of
which is hereby acknowledged by [the] [each] Assignee. [It is understood and
agreed that the rights and obligations of [the Assignors] [the Assignees]3
hereunder are several and not joint.]4 Capitalized terms used in this Assignment
and Assumption and not otherwise defined herein have the meanings specified in
the Credit Agreement. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant to any
of the foregoing to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor] [the respective Assignors] under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Loan
Document or any other documents or instruments delivered pursuant to any of the
foregoing or the transactions governed thereby or in any way based on or related
to any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and 1 For bracketed language
here and elsewhere in this form relating to the Assignor(s), if the assignment
is from a single Assignor, choose the first bracketed language. If the
assignment is from multiple Assignors, choose the second bracketed language. 2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language. 3 Select as appropriate. 4 Include bracketed language
if there are either multiple Assignors or multiple Assignees.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9032.jpg]
-2- assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses (i)
and (ii) above being referred to herein collectively as [[the] [an] “Assigned
Interest”). Such sale and assignment is without recourse to [the] [any] Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the] [any] Assignor. 1. Assignor[s] (the
“Assignor[s]”): ____________________ 2. Assignee[s] (the “Assignee[s]”):
____________________ Assignee is an Affiliate of: [Name of Lender] Assignee is
an Approved Fund of: [Name of Lender] 3. Borrower: Avaya Inc. 4. Administrative
Agent: Citibank, N.A. 5. Assigned Interest: Facility Aggregate Amount of
Commitment/Loans of all Lenders Amount of Commitment/Loans Assigned Percentage
Assigned of Commitment/ Loans5 Dollar Revolving Credit Facility $ $ %
Alternative Currency Revolving Credit Facility $ $ % Term B-3 Loans $ $ % Term
B-4 Loans $ $ % Term B-6 Loans $ $ % Term B-7 Loans $ $ % Effective Date: 5 Set
forth, to at least 8 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9033.jpg]
-3- The terms set forth in this Assignment and Assumption are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor, By: Name: Title: [NAME OF ASSIGNEE], as
Assignee, By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9034.jpg]
-4- [Consented to and]6 Accepted: CITIBANK, N.A., as Administrative Agent, By:
_________________________ Name: Title: [Consented to]7: [ ], as a Principal L/C
Issuer, By: _________________________ Name: Title: [Consented to]8: CITIBANK,
N.A., as Swing Line Lender, By: _________________________ Name: Title: 6 No
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to another Lender, an Affiliate of a Lender or an
Approved Fund. 7 No consent of the Principal L/C Issuers shall be required for
any assignment of a Term Loan or any assignment to an Agent or an Affiliate of
an Agent. 8 Only required for any assignment of any of the Dollar Revolving
Credit Facility.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9035.jpg]
-5- AVAYA INC.9 By: _________________________ Name: Title: 9 No consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower, Section 8.01(f) of the Credit Agreement has
occurred and is continuing, any Assignee.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9036.jpg]
CREDIT AGREEMENT1 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1 Assignor. [The] [Each] Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of [the]
[the relevant] Assigned Interest, (ii) [the] [such] Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Holdings, the Borrower,
or any of their Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Holdings,
the Borrower, or any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document. 1.2. Assignee.
[The] [Each] Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.07(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.07(b)(i)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received copies of the most recent
financial statements delivered pursuant to Section 4.01(g) or 6.01 of the Credit
Agreement, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, (vi)
it has, independently and without reliance on any Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the] [such] Assigned Interest, (vii) if it is not already a
Lender under the Credit Agreement, attached to the Assignment and Assumption is
an Administrative Questionnaire, (viii) the Administrative Agent has received a
processing and recordation fee of $3,500 as of the Effective Date and (ix) if it
is a Foreign Lender, attached to the Assignment and Assumption is any 1
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement dated as of October 26,
2007, as amended as of December 18, 2009 by Amendment No. 1 thereto, as amended
and restated as of February 11, 2011 pursuant to the Amendment Agreement, as
amended as of August 8, 2011 by Amendment No. 3 thereto, as amended and restated
as of October 29, 2012 pursuant to Amendment No. 4 thereto, as amended and
restated as of December 21, 2012 pursuant to Amendment No. 5 thereto, as amended
as of February 13, 2013 by Amendment No. 6 thereto, as amended as of March 12,
2013 by Amendment No. 7 thereto, as amended as of February 5, 2014 by Amendment
No. 8 thereto and as amended as of May 29, 2015 by Amendment No. 9 thereto (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Avaya Inc. (the “Borrower”), Avaya
Holdings Corp. (f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9037.jpg]
-2- documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee and (b) agrees
that (i) it will, independently and without reliance upon any Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. 2. Payments. From
and after the Effective Date, the Administrative Agent shall make all payments
in respect of [the] [each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the] [each] Assignor for amounts which
have accrued to but excluding the Effective Date and to [the] [each] Assignee
for amounts which have accrued from and after the Effective Date. 3. General
Provisions. This Assignment and Assumption shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
This Assignment and Assumption may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 
[exhibit101cfamendmentno9038.jpg]
Schedule 1 to Amendment No. 9 Existing Letters of Credit as of the Amendment No.
9 Effective Date L/C Issuer Type of L/C Issuer Beneficiary Applicant L/C #
Expiry Date Maximum Amount Citibank, N.A., New York Alternative Currency LC
Issuer Citibank, N.A., UAE Avaya Inc., on behalf of Avaya Nederland B.V. UAE
69602607 11/26/2015 489,980.00 AED Citibank, N.A., New York Alternative Currency
LC Issuer Citibank, N.A. Pune Avaya Inc., on behalf of Avaya India Pvt. Ltd.
69602834 02/14/2016 10,000,000.00 INR Citibank, N.A. Dollar L/C Issuer Mount
Airy Investors, LLC Avaya Inc 69602169 10/30/2015 4,055,505.38 USD Citibank,
N.A. Alternative Currency LC Issuer Citibank N.A. Tel- Aviv, Israel Avaya Inc.,
on behalf of Avaya Israel 69603356 4/3/2016 4,116,941.40 ILS Citibank, N.A. New
York Alternative Currency LC Issuer Citibank, N.A., UAE Avaya Inc, on behalf of
Avaya Nederland B.V. UAE 69602606 11/26/2015 131,380.00 AED Citibank, N.A.
Alternative Currency LC Issuer Deutsche Bank (DB) AG, Amsterdam Branch Avaya
Inc. 69603253 2/20/2016 18,900,000.00 EUR Citibank, N.A. New York Alternative
Currency LC Issuer Citibank, N.A., UAE Avaya Inc., on behalf of Avaya Nederland
B.V. UAE 69602847 1/15/2016 133,000 UAE Citibank, N.A. New York Alternative
Currency LC Issuer Citibank, N.A., UAE Avaya Inc., on behalf of Avaya Nederland
B.V. UAE 69602605 11/26/2015 56,444.80 AED



--------------------------------------------------------------------------------



 